Spencer, J.,
dissenting in part and concurring in part.
I respectfully dissent from the majority opinion because I believe the House Officers of the University of Nebraska Medical Center and Affiliated Hospitals are not employees entitled to form a bargaining unit. I am in full agreement with the rationale of Cedars-Sinai Medical Center, 223 N.U.R.B. No. 57, 91 L.R.R.M. 1398 (1976).
I further dissent for the reasons set out in my dissent in American Assn, of University Professors v. Board of Regents, ante p. 243, 253 N. W. 2d 1. I have particular reference to my discussion relative to the fragmentation of bargaining units among public employees of the State of Nebraska as being contrary to the public policy of our state labor law as set forth in the provisions of section 48-802, R. R. S. 1943.
I concur with the portion of the majority opinion reversing the portion of the order by the Court of Industrial Relations separating House Officers from “A” line employees of the Medical Center other than graduate students. For reasons expressed in my other dissent, I cannot agree that the House Officers should have a separate bargaining unit from other employees.